DETAILED ACTION
1.	 Claims 1-5, 7-13, and 15-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 05/08/2020. It is noted, however, that applicant has not filed a certified copy of the IN202011019617 application as required by 37 CFR 1.55.

	Response to Amendment
4.	In the amendment filed on 05/31/2022, claims 1, 9, and 17 have been amended. Claims 2-5, 7, 11-13, 15-16, and 18-20 have been kept original.  Claims 6, and 14 have been cancelled. The currently pending claims considered below are Claims 1-5, 7-13, and 15-20.
	It is also noted that the Applicant still not provide any documentation to comply with the 37 CFR 1.55 to receive the clamed priority date. Therefore, the priority date based on the IN202011019617 application can’t not be grant.
 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. §101 because the claimed inventions are directed to judicial exception involving abstract ideas, mental concepts without significantly more.

101 Analysis: Step 1

	Claims 1-5, and 7-8 are directed to a method.
	Claims 9-13, and 15-16 are directed to a system, i.e. a machine.
	Claims 17-20 are directed to a non-transitory computer readable medium.

	Therefore, claims 1-5, 7-13, and 15-20 fall into at least one of the four statutory categories.

101 Analysis: Step 2A, Prong I (MPEP § 2106.04)

	Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas:
  mathematical concepts
mathematical relationships, mathematical formulas or equations, 	mathematical calculations
 certain methods of organizing human activity, and/or
fundamental economic principles or practices (including hedging, 	insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of 	contracts; legal obligations; advertising, marketing or sales activities or 	behaviors; business relations)
managing personal behavior or relationships or interactions between 	people (including social activities, teaching, and following rules or 	instructions)
 mental processes.
concepts performed in the human mind (including an observation, 	evaluation, judgment, opinion)

		The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection.

	Claim 1 recites the following abstract ideas:
“A method for lineage data capture, comprising: 
receiving, at a lineage engine and from a listener service, a parsed or indecisive logical plan for a job; 
converting, by a query manager, the parsed or indecisive logical plan to a decisive logical plan; 
[extracting, using a plan parser, lineage data from the decisive logical plan;] 
[producing, by a job lineage builder, job lineage data and job attribute data from the lineage data;] 
[extracting, by the job lineage builder and from the job lineage data and the job attribute data, attribute information, transformation information, and estimate information for the job;] and 
storing, in a database, the attribute information, the transformation information, and the estimate information.  

	The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.”

	Claim 9 recites the following abstract ideas:
“A system for lineage data capture, comprising: 
a job lineage builder executed by a computer processor; 
a lineage engine executed by a computer processor and comprising a plan parser; and 
an attribute database; 
wherein: the lineage engine is configured to receive a decisive logical plan for a job and from a listener service, the decisive logical plan converted from a parsed or indecisive plan by a query manager; 24PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500281 
the plan parser is configured to [extract lineage data from the decisive logical plan;] 
the job lineage builder is configured to [produce job lineage data and job attribute data from the lineage data;]
the job lineage builder is configured to [extract attribute information, transformation information, and estimate information for the job from the job lineage data and the job attribute data;] and 
the job lineage builder is configured to store the attribute information, the transformation information, and the estimate information in the attribute database.” 

	Claim 17 recites the following abstract ideas:
A non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to perform the following: 26PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500281 
receive a parsed or indecisive logical plan for a job and from a listener service; 5U.S. Patent Application No.: 17/022,886 Attorney Docket No.: 052227.500281 
convert, by a query manager, the parsed or indecisive logical plan to a decisive logical plan; 
[extract lineage data from the decisive logical plan;] 
[produce job lineage data and job attribute data from the lineage data;] 
[extract attribute information, transformation information, and estimate information for the job from the job lineage data and the job attribute data;] and 
store the attribute information, the transformation information, and the estimate information in an attribute database.”

	Regarding claim 1:
	The limitations [extracting, using a plan parser, lineage data from the decisive logical plan;]
At the high level of generality as drafted, this encompasses a type of mental step. A human can reasonably perform a mental evaluation or observation to identify the lineage data from the decisive logical plan and extract the lineage data.  This is consistent with the broadest reasonable interpretation in light of the specification, which discloses at [0034] and [0038] that the parsing process observes data collects the data in a readable format, and at [0056] that a plan parser may broadly extract the lineage from the decisive logical plan.  
[producing, by a job lineage builder, job lineage data and job attribute data from the lineage data;] 
At the high level of generality as drafted this encompasses a mental evaluation by a person to identify the job lineage data and job attribute data from the lineage data to produce the job lineage data and job attribute data. This is consistent with the broadest reasonable interpretation in light of the specification, which discloses at [0041] that lineages harvested from extracting may be merged and consolidated to form a single lineage, resulting in job lineage, job attributes, and at [0057] that a job lineage builder lineage may use these to broadly produce job lineage data and job attributes without further details.
	[extracting, by the job lineage builder and from the job lineage data and the job attribute data, attribute information, transformation information, and estimate information for the job;]
	At the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation by a person to identify attribute information, transformation information, and estimate information observed within the job lineage data and job attribute data to extract the attribute information, transformation information, and estimate information.  This is consistent with the broadest reasonable interpretation in light of the specification, which discloses at [0041] and [0058] that the job lineage and job attributes may be further refined to broadly extract additional information for each attribute, transformation and job cost estimations without further details.

	Regarding claim 9:
	 [extract lineage data from the decisive logical plan;] 
At the high level of generality as drafted, this encompasses a type of mental step. A human can reasonably perform a mental evaluation or observation to identify the lineage data from the decisive logical plan and extract the lineage data.  This is consistent with the broadest reasonable interpretation in light of the specification, which discloses at [0034] and [0038] that the parsing process observes data collects the data in a readable format, and at [0056] that a plan parser may broadly extract the lineage from the decisive logical plan.  
[produce job lineage data and job attribute data from the lineage data;]
At the high level of generality as drafted this encompasses a mental evaluation by a person to identify the job lineage data and job attribute data from the lineage data to produce the job lineage data and job attribute data. This is consistent with the broadest reasonable interpretation in light of the specification, which discloses at [0041] that lineages harvested from extracting may be merged and consolidated to form a single lineage, resulting in job lineage, job attributes, and at [0057] that a job lineage builder lineage may use these to broadly produce job lineage data and job attributes without further details.
[extract attribute information, transformation information, and estimate information for the job from the job lineage data and the job attribute data;]
At the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation by a person to identify attribute information, transformation information, and estimate information observed within the job lineage data and job attribute data to extract the attribute information, transformation information, and estimate information.  This is consistent with the broadest reasonable interpretation in light of the specification, which discloses at [0041] and [0058] that the job lineage and job attributes may be further refined to broadly extract additional information for each attribute, transformation and job cost estimations without further details.
	Regarding claim 17:
 [extract lineage data from the decisive logical plan;] 
At the high level of generality as drafted, this encompasses a type of mental step. A human can reasonably perform a mental evaluation or observation to identify the lineage data from the decisive logical plan and extract the lineage data.  This is consistent with the broadest reasonable interpretation in light of the specification, which discloses at [0034] and [0038] that the parsing process observes data collects the data in a readable format, and at [0056] that a plan parser may broadly extract the lineage from the decisive logical plan.
[produce job lineage data and job attribute data from the lineage data;]
 At the high level of generality as drafted this encompasses a mental evaluation by a person to identify the job lineage data and job attribute data from the lineage data to produce the job lineage data and job attribute data. This is consistent with the broadest reasonable interpretation in light of the specification, which discloses at [0041] that lineages harvested from extracting may be merged and consolidated to form a single lineage, resulting in job lineage, job attributes, and at [0057] that a job lineage builder lineage may use these to broadly produce job lineage data and job attributes without further details.
[extract attribute information, transformation information, and estimate information for the job from the job lineage data and the job attribute data;] and 
At the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation by a person to identify attribute information, transformation information, and estimate information observed within the job lineage data and job attribute data to extract the attribute information, transformation information, and estimate information.  This is consistent with the broadest reasonable interpretation in light of the specification, which discloses at [0041] and [0058] that the job lineage and job attributes may be further refined to broadly extract additional information for each attribute, transformation and job cost estimations without further details.
	
	Dependent claims 2-5, 7-8, 10-13, and 16-20 further elaborate upon the recited abstract ideas in claims 1, 9, and 17.
	Accordingly, claims 1-5, 7-13, and 15-20 recite at least one abstract idea.

101 Analysis: Step 2A, Prong II (MPEP § 2106.04)

	Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:
	Claim 1 recites the following additional limitations:
	The method recites various operations are performed by “a lineage engine”, “a plan parser”, “a job lineage builder” and “a database.” These elements all appear to be a high-level recitation of a generic computer components and represents mere instructions to apply the abstract ideas on a computer. The engine, parser, and builder appear to be computer software components as disclosed in the specification at [0029], [0040], and figure 1.  Use of software to execute functions and a database to store data are generic elements of a computer-based system and may be characterized as use of a tool to perform associated functions which is mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and thus does not provide integration into a practical application.

	Claim 9 recites the following additional limitations:
	The system recites various operations are performed by “computer processor”, “a lineage engine”, “a plan parser”, “a job lineage builder” and “a database.” These elements all appear to be a high-level recitation of a generic computer components and represents mere instructions to apply the abstract ideas on a computer. The engine, parser, and builder appear to be computer software components as disclosed in the specification at [0029], [0040], and figure 1.  Use of software to execute functions and a database to store data are generic elements of a computer-based system and may be characterized as use of a tool to perform associated functions which is mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and thus does not provide integration into a practical application.

	Claim 17 recites the following additional limitations:
	The non-transitory computer readable medium recites various operations are performed by “a non-transitory computer readable medium”, “a processor”, “a lineage engine”, “a plan parser”, “a job lineage builder” and “a database.” These elements all appear to be a high-level recitation of a generic computer components and represents mere instructions to apply the abstract ideas on a computer. The engine, parser, and builder appear to be computer software components as disclosed in the specification at [0029], [0040], and figure 1.  Use of software to execute functions and a database to store data are generic elements of a computer-based system and may be characterized as use of a tool to perform associated functions which is mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and thus does not provide integration into a practical application.

	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.

	Further, the additional limitations of claims 1, 9, and 17 are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.).

	Claim 1 recites the following additional limitations:
	“receiving, … from a listener service, a parsed or indecisive logical plan for a job;”
	This limitation recites insignificant extra-solution activity of mere data gathering, such as 'obtaining information' as identified in MPEP 2106.05(g) and does not provide integration into a practical.
“converting, … the parsed or indecisive logical plan to a decisive logical plan;”
	This limitation recites insignificant post-solution activity as mere converting data from one format to another; this final step of generally converting the information does not add a meaningful limitation to the above mental processes and does not provide integration into a practical application. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application. Benson, 409 U.S. at 71-72, 175 USPQ at 676.
	“storing, … the attribute information, the transformation information, and the estimate information.” 
	This limitation recites insignificant post-solution activity as mere data outputting, and this final step of generally storing the information does not add a meaningful limitation to the above mental processes and does not provide integration into a practical application.

	Claim 9 recites the following additional limitations:
	“receive a decisive logical plan for a job and from a listener service;”
	This limitation recites insignificant extra-solution activity of mere data gathering, such as 'obtaining information' as identified in MPEP 2106.05(g) and does not provide integration into a practical.
“the decisive logical plan converted from a parsed or indecisive plan by a query manager;”
	This limitation recites insignificant post-solution activity as mere converting data from one format to another; this final step of generally converting the information does not add a meaningful limitation to the above mental processes and does not provide integration into a practical application. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application. Benson, 409 U.S. at 71-72, 175 USPQ at 676.
	“… store the attribute information, the transformation information, and the estimate information in the attribute database.” 
	This limitation recites insignificant post-solution activity as mere data outputting, and this final step of generally storing the information does not add a meaningful limitation to the above mental processes and does not provide integration into a practical application.

	Claim 17 recites the following additional limitations:
	“receive a parsed or indecisive logical plan for a job and from a listener service;”
	This limitation recites insignificant extra-solution activity of mere data gathering, such as 'obtaining information' as identified in MPEP 2106.05(g) and does not provide integration into a practical.
“convert, by a query manager, the parsed or indecisive logical plan to a decisive logical plan;”
	This limitation recites insignificant post-solution activity as mere converting data from one format to another; this final step of generally converting the information does not add a meaningful limitation to the above mental processes and does not provide integration into a practical application. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application. Benson, 409 U.S. at 71-72, 175 USPQ at 676.
	“store the attribute information, the transformation information, and 
the estimate information in an attribute database.” 
	This limitation recites insignificant post-solution activity as mere data outputting, and this final step of generally storing the information does not add a meaningful limitation to the above mental processes and does not provide integration into a practical application.

	The additional limitations do not:
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a)).
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo.
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b)).
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c)).
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e)).

	Dependent claims 2-5, 7-8, 10-13, and 16-20 further elaborate upon the recited abstract ideas in claims 1, 9, and 17, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.

	Therefore, claims 1-5, 7-13, and 15-20 do not integrate the recited abstract ideas into a practical application.

	101 Analysis: Step 2B (MPEP § 2106.05)

	Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception.
	When considered individually or in combination, the additional limitations of claims 1, 9, and 17 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	Further, the additional limitation of claims 1, 9, and 17 of “receiving” “converting” (i.e. transform) and “storing” (i.e. storing) are well-understood, routine, and conventional operations. For Berkheimer support as being well-understood, routine, and conventional see court recognized activities in MPEP 2106.04(d)(II) as “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec … buySAFE, Inc. v. Google, Inc. …(computer receives and sends information over a network)”, converting “Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers.” , and “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.” Looking at the limitations in combination and the claim as a whole does not change this conclusion and the claim is ineligible.
		Therefore, the additional limitations of claims 1, 9, and 17 do not amount to significantly more than the judicial exception.

	Thus, claims 1-5, 7-13, and 15-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1, 9, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Doyle et al. (US 20200334277 A1) in view of Raman et al. (US 20180011695 A1).

As per claim 1, Doyle teaches a method for lineage data capture, comprising (Doyle, fig. 2, par. [0076], [0096], [0109], “The information may then be provided to another device or computer based on any of a variety of methods, including being sent as part of a header during a communication, sent upon request, or the like.” Where the variety of methods has a method for lineage data capture): 
extracting, using a plan parser, lineage data from the decisive logical plan (Doyle, figs. 4-6, par. [0100]-[0101], “extract-transform-load (ETL) object 414 represents an ETL process that does some processing on information in table object 410 and table object 412 before it is made available for use in visualizations.” Where the ETL process is interpreted as the plan parser. The table objects are inherent to comprise of lineage data from the decisive logical plan. It is noted that Doyle is also selecting mapping attributes from table objects to data source objects, data administrators may control how data is exposed from the underlying databases. Selecting procedure is inherent in the art to have a logical statement with defining a query that would extracting the select object and display. Furthermore, fig. 6, par. [0123], discloses a logical schematic of lineage object that represents a data structure for managing lineage information. The logical schematic of lineage is interpreted to select object data accordingly with the attributes choose in the logical schematic in que query/select procedure); 
producing, by a job lineage builder (Doyle, fig. 6, par. [0123], “FIG. 6 illustrates a logical schematic of lineage object 600 that represents a data structure for managing lineage information in accordance with one or more of the various embodiments.” Where the logical schematic of lineage object is representing a lineage object and is hereinafter interpreted to produce the lineage object. The logical schematic of lineage object is interpreted as the job lineage builder), job lineage data (Doyle, fig. 6, par. [0124]-[0126], “property 604 may include an identifier (e.g., ID, reference number, pointer, label, tags, or the like) that indicates which layer of the data model that the lineage object represents.” Where the identifier is interpreted as the job lineage data), and job attribute data from the lineage data (Doyle, fig. 6, par. [0123], “lineage object 600 includes properties, such as, identifier property 602, layer property 604, object count property 606, excluded object count property 608, filters property 610, or the like.” Where the properties are interpreted as the attribute data from the lineage data); 
extracting, by the job lineage builder and from the job lineage data and the job attribute data, attribute information (Doyle, figs. 4-6, par. [0100]-[0101], [0125], “property 604 has a value of “tables” which indicates it may be associated with the table layer of a data model.” Where the value of “tables” is interpreted as the attribute information or the layer propriety information where the layer is an attribute of the lineage object. The value of the tables is being extract-transform-load (ETL) object. Where the extract-transform-load (ETL) is performed using the logical schematic of lineage object herein interpreted as the job lineage builder), 
transformation information (Doyle, figs. 4-6, par. [0100]-[0101], [0125], “property 606 may store a value representing the number of data objects that may be associated with this lineage object” Where the value representing the number of data objects that may be associated with this lineage object is interpreted as the transformation information), and 
estimate information for the job (Doyle, fig. 6, par. [0126], “property 608 may store a value representing the number of data objects in the “table” layer that have been excluded from the object count in property 606.” Where the value representing the number of data objects in the “table” layer that have been excluded from the object count in property 606 is interpreted as the estimate information for the job. The estimation of how many data objects in the “table” layer will be or was excluded from the object count. It also noted the lienage object names are only a descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)); and 
storing, in a database, the attribute information, the transformation information, and the estimate information (Doyle, fig. 6, par. [0124]-[0126], the properties data is store. Where the properties data includes the attribute information, the transformation information, and the estimate information. For example, property 610 may store filter information or references to filter information that a lineage engine may apply. Further, fig. 3:310, par. [0090], “data storage 310 may also be employed to store information that describes various capabilities of network computer 300.” Where the data storage is interpreted as the database).
However, it is noted that the prior art of Doyle does not explicitly teach “receiving, at a lineage engine and from a listener service, a parsed or indecisive logical plan for a job; converting, by a query manager, the parsed or indecisive logical plan to a decisive logical plan;”
On the other hand, in the same field of endeavor, Raman teaches receiving, at a lineage engine and from a listener service, a parsed or indecisive logical plan for a job (Raman, figs. 3, 7-9, 13B, 14, par. [0118]-[0123], [0132], “The find module 310 of the data stream language processor 200 identifies all data streams for which the “datacenter” metadata tag (or attribute) satisfies the regular expression “east*”.” Where the data stream language processor is interpreted as the lineage engine. Further, “a set 740a of data streams received by the instrumentation analysis system 100 including data streams having datacenter tag values central_dev, east_dev, east_qa, west_dev, and north_dev.” Where the data streams are interpreted as the listener service. Furthermore, “The find module 310 determines that the data streams with data center tag values east_dev and east_qa satisfy the search condition of the find block 710a.”  Wherein the data center tag values east_dev and east_qa satisfy the search condition of the find block 710a is interpreted as the parsed or indecisive logical plan for the job. It is on a stream language program which is in a logical format. Where the job is to find the data center tag value that satisfy the search condition determined by find module. It is also noted that Doyle, fig. 3:326, par. [0109], “a lineage engine”); 
converting, by a query manager, the parsed or indecisive logical plan to a decisive logical plan (Raman, figs. 3, 7-8, par. [0120], “The find module 310 provides the set of identified data streams 750a for the subsequent block 730a of the data stream language program.” Where the find module is interpreted as the query manager. The subsequent blocks of the data stream language program are interpreted as the decisive logical plan. The set of identified data streams is interpreted to being converting/translated to the subsequent block. See also, fig. 14, par. [0159]. It is also noted that Namarvar, fig. 31, par. [0330]-[0331], “A search query builder module 706 constructs a query using both entity name and attribute names of the given entity, to determine a selection of datasets or entities 712.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Raman that teaches a data stream processing language for processing data streams received from instrumented software into Doyle that teaches managing the display of objects included in data visualizations. Additionally, this improve business practices.
The motivation for doing so would be to generating reports based on arrangement of software in fast paced development cycles of complex applications. (Raman par. [0005]).

As per claim 9, Doyle teaches a system for lineage data capture, comprising (Doyle, fig. 1, par. [0017], systems where the systems are for lineage data capture and analyzes): 
a job lineage builder (Doyle, fig. 6, par. [0123], “FIG. 6 illustrates a logical schematic of lineage object 600 that represents a data structure for managing lineage information in accordance with one or more of the various embodiments.” Where the logical schematic of lineage object is representing a lineage object and is hereinafter interpreted to produce the lineage object. The logical schematic of lineage object is interpreted as the job lineage builder) executed by a computer processor (Doyle, fig. 2:202, par. [0058], “Client computer 200 may include processor 202 in communication with memory 204 via bus 228.”); 
a lineage engine (Doyle, fig. 3:326, par. [0109], “a lineage engine”) executed by a computer processor (Doyle, fig. 3:302, par. [0081], “network computer 300 may include a processor 302 that may be in communication with a memory 304 via a bus 328.”) and comprising a plan parser (Doyle, figs. 4-6, par. [0100], “extract-transform-load (ETL) object 414 represents an ETL process that does some processing on information in table object 410 and table object 412 before it is made available for use in visualizations.” Where the ETL process is interpreted as the plan parser); and 
an attribute database (Doyle, fig. 4, par. [0099], “Accordingly, in some embodiments, properties or attributes of table or database objects may closely mirrors their native representations, in terms of attribute names, data types, table names, column names, or the like.”);
the plan parser is configured to extract lineage data from the decisive logical plan (Doyle, figs. 4-6, par. [0100]-[0101], “extract-transform-load (ETL) object 414 represents an ETL process that does some processing on information in table object 410 and table object 412 before it is made available for use in visualizations.” Where the ETL process is interpreted as the plan parser. The table objects are inherent to comprise of lineage data from the decisive logical plan. It is noted that Doyle is also selecting mapping attributes from table objects to data source objects, data administrators may control how data is exposed from the underlying databases. Selecting procedure is inherent in the art to have a logical statement with defining a query that would extracting the select object and display. Furthermore, fig. 6, par. [0123], discloses a logical schematic of lineage object that represents a data structure for managing lineage information. The logical schematic of lineage is interpreted to select object data accordingly with the attributes choose in the logical schematic in que query/select procedure); 
the job lineage builder is configured to produce job lineage data (Doyle, fig. 6, par. [0123], “FIG. 6 illustrates a logical schematic of lineage object 600 that represents a data structure for managing lineage information in accordance with one or more of the various embodiments.” Where the logical schematic of lineage object is representing a lineage object and is hereinafter interpreted to produce the lineage object. The logical schematic of lineage object is interpreted as the job lineage builder. Further, par. [0124]-[0126], “property 604 may include an identifier (e.g., ID, reference number, pointer, label, tags, or the like) that indicates which layer of the data model that the lineage object represents.” Where the identifier is interpreted as the job lineage data) and job attribute data from the lineage data (Doyle, fig. 6, par. [0123], “lineage object 600 includes properties, such as, identifier property 602, layer property 604, object count property 606, excluded object count property 608, filters property 610, or the like.” Where the properties is interpreted as the attribute data from the lineage data); 
the job lineage builder is configured to extract attribute information (Doyle, fig. 6, par. [0125], “property 604 has a value of “tables” which indicates it may be associated with the table layer of a data model.” Where the value of “tables” is interpreted as the attribute information or the layer propriety information where the layer is an attribute of the lineage object), 
transformation information (Doyle, fig. 6, par. [0126], “property 606 may store a value representing the number of data objects that may be associated with this lineage object” Where the value representing the number of data objects that may be associated with this lineage object is interpreted as the transformation information), and 
estimate information for the job from the job lineage data and the job attribute data (Doyle, fig. 6, par. [0126], “property 608 may store a value representing the number of data objects in the “table” layer that have been excluded from the object count in property 606.” Where the value representing the number of data objects in the “table” layer that have been excluded from the object count in property 606 is interpreted as the estimate information for the job. The estimation of how many data objects in the “table” layer will be or was excluded from the object count. The data objects have job attribute data); and 
the job lineage builder is configured to store the attribute information, the transformation information, and the estimate information in the attribute database (Doyle, fig. 6, par. [0124]-[0126], the properties data is store. Where the properties data includes the attribute information, the transformation information, and the estimate information. For example, property 610 may store filter information or references to filter information that a lineage engine may apply. Further, fig. 3:310, par. [0090], “data storage 310 may also be employed to store information that describes various capabilities of network computer 300.” Where the data storage is interpreted as the database).
However, it is noted that the prior art of Doyle does not explicitly teach “wherein: the lineage engine is configured to receive a decisive logical plan for a job and from a listener service, the decisive logical plan converted from a parsed or indecisive plan by a query manager;”
On the other hand, in the same field of endeavor, Raman teaches wherein: the lineage engine is configured to receive a decisive logical plan for a job and from a listener service (Raman, figs. 3, 7-9, 13B, 14, par. [0118]-[0123], [0132], “The find module 310 of the data stream language processor 200 identifies all data streams for which the “datacenter” metadata tag (or attribute) satisfies the regular expression “east*”.” Where the data stream language processor as the lineage engine. Further, “a set 740a of data streams received by the instrumentation analysis system 100 including data streams having datacenter tag values central_dev, east_dev, east_qa, west_dev, and north_dev.” Where the data streams are interpreted as the listener service. Where the job is to find the data center tag value that satisfy the search condition determined by find module. Furthermore, “The find module 310 provides the set of identified data streams 750a for the subsequent block 730a of the data stream language program.” The subsequent blocks of the data stream language program are interpreted as the decisive logical plan which is being provided and which is inherit to be received by data stream language processor. It is also noted that Doyle, fig. 3:326, par. [0109], “a lineage engine”),
 the decisive logical plan converted from a parsed or indecisive plan by a query manager (Raman, figs. 3, 7-8, par. [0120], “The find module 310 provides the set of identified data streams 750a for the subsequent block 730a of the data stream language program.” Where the find module is interpreted as the query manager. The subsequent blocks of the data stream language program are interpreted as the decisive logical plan. The set of identified data streams is interpreted to being converting/translated to the subsequent block. See also, fig. 14, par. [0159]. It is also noted that Namarvar, fig. 31, par. [0330]-[0331], “A search query builder module 706 constructs a query using both entity name and attribute names of the given entity, to determine a selection of datasets or entities 712.”); 24PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500281 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Raman that teaches a data stream processing language for processing data streams received from instrumented software into Doyle that teaches managing the display of objects included in data visualizations. Additionally, this improve business practices.
The motivation for doing so would be to generating reports based on arrangement of software in fast paced development cycles of complex applications. (Raman par. [0005]).

As per claim 17, Doyle teaches a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to perform the following (Doyle, par. [0021], “The engines can be stored in non-transitory computer-readable medium or computer storage device and be stored on and executed by one or more general purpose computers, thus creating a special purpose computer configured to provide the engine.”. Further, fig. 2:202, par. [0058], “Client computer 200 may include processor 202 in communication with memory 204 via bus 228.”):
extract lineage data from the decisive logical plan (Doyle, figs. 4-6, par. [0100]-[0101], “extract-transform-load (ETL) object 414 represents an ETL process that does some processing on information in table object 410 and table object 412 before it is made available for use in visualizations.” Where the ETL process is interpreted as the plan parser. The table objects are inherent to comprise of lineage data from the decisive logical plan. It is noted that Doyle is also selecting mapping attributes from table objects to data source objects, data administrators may control how data is exposed from the underlying databases. Selecting procedure is inherent in the art to have a logical statement with defining a query that would extracting the select object and display. Furthermore, fig. 6, par. [0123], discloses a logical schematic of lineage object that represents a data structure for managing lineage information. The logical schematic of lineage is interpreted to select object data accordingly with the attributes choose in the logical schematic in que query/select procedure); 
produce job lineage data (Doyle, fig. 6, par. [0123], “FIG. 6 illustrates a logical schematic of lineage object 600 that represents a data structure for managing lineage information in accordance with one or more of the various embodiments.” Where the logical schematic of lineage object is representing a lineage object and is hereinafter interpreted to produce the lineage object. The logical schematic of lineage object is interpreted as the job lineage builder. Further, par. [0124]-[0126], “property 604 may include an identifier (e.g., ID, reference number, pointer, label, tags, or the like) that indicates which layer of the data model that the lineage object represents.” Where the identifier is interpreted as the job lineage data) 
and job attribute data from the lineage data (Doyle, fig. 6, par. [0123], “lineage object 600 includes properties, such as, identifier property 602, layer property 604, object count property 606, excluded object count property 608, filters property 610, or the like.” Where the properties is interpreted as the attribute data from the lineage data); 
extract attribute information (Doyle, fig. 6, par. [0125], “property 604 has a value of “tables” which indicates it may be associated with the table layer of a data model.” Where the value of “tables” is interpreted as the attribute information or the layer propriety information where the layer is an attribute of the lineage object), 
transformation information (Doyle, fig. 6, par. [0126], “property 606 may store a value representing the number of data objects that may be associated with this lineage object” Where the value representing the number of data objects that may be associated with this lineage object is interpreted as the transformation information), and 
estimate information for the job from the job lineage data and the job attribute data (Doyle, fig. 6, par. [0126], “property 608 may store a value representing the number of data objects in the “table” layer that have been excluded from the object count in property 606.” Where the value representing the number of data objects in the “table” layer that have been excluded from the object count in property 606 is interpreted as the estimate information for the job. The estimation of how many data objects in the “table” layer will be or was excluded from the object count); and 
store the attribute information, the transformation information, and the estimate information in an attribute database (Doyle, fig. 6, par. [0124]-[0126], the properties data is store. Where the properties data includes the attribute information, the transformation information, and the estimate information. For example, property 610 may store filter information or references to filter information that a lineage engine may apply. Further, fig. 3:310, par. [0090], “data storage 310 may also be employed to store information that describes various capabilities of network computer 300.” Where the data storage is interpreted as the database).  
However, it is noted that the prior art of Doyle does not explicitly teach “receive a parsed or indecisive logical plan for a job and from a listener service; convert, by a query manager, the parsed or indecisive logical plan to a decisive logical plan;”
On the other hand, in the same field of endeavor, Raman teaches receive a parsed or indecisive logical plan for a job and from a listener service (Raman, figs. 3, 7-9, 13B, 14, par. [0118]-[0123], [0132], “The find module 310 of the data stream language processor 200 identifies all data streams for which the “datacenter” metadata tag (or attribute) satisfies the regular expression “east*”.” Where the data stream language processor as the lineage engine. Further, “a set 740a of data streams received by the instrumentation analysis system 100 including data streams having datacenter tag values central_dev, east_dev, east_qa, west_dev, and north_dev.” Where the data streams are interpreted as the listener service. Furthermore, “The find module 310 determines that the data streams with data center tag values east_dev and east_qa satisfy the search condition of the find block 710a.”  Wherein the data center tag values east_dev and east_qa satisfy the search condition of the find block 710a is interpreted as the parsed or indecisive logical plan for the job. It is on a steam language program which is inherent to be in a logical format. Where the job is to find the data center tag value that satisfy the search condition determined by find module. It is also noted that Doyle, fig. 3:326, par. [0109], “a lineage engine”); 5U.S. Patent Application No.: 17/022,886 Attorney Docket No.: 052227.500281 
convert, by a query manager, the parsed or indecisive logical plan to a decisive logical plan (Raman, figs. 3, 7-8, par. [0120], “The find module 310 provides the set of identified data streams 750a for the subsequent block 730a of the data stream language program.” Where the find module is interpreted as the query manager. The subsequent blocks of the data stream language program are interpreted as the decisive logical plan. The set of identified data streams is interpreted to being converting/translated to the subsequent block. See also, fig. 14, par. [0159]. It is also noted that Namarvar, fig. 31, par. [0330]-[0331], “A search query builder module 706 constructs a query using both entity name and attribute names of the given entity, to determine a selection of datasets or entities 712.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Raman that teaches a data stream processing language for processing data streams received from instrumented software into the Doyle that teaches managing the display of objects included in data visualizations. Additionally, this improve business practices.
The motivation for doing so would be to generating reports based on arrangement of software in fast paced development cycles of complex applications. (Raman par. [0005]).

8.	Claims 2, 10, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Doyle et al. (US 20200334277 A1) in view of Raman et al. (US 20180011695 A1) in further view of Xia et al. (US 20200356599 A1).

As per claim 2, Doyle, and Raman teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior art of Doyle, and Raman do not explicitly teach “further comprising: receiving, at an interface, a job query for data lineage for the job; identifying, by a lineage relationship engine, a base job for the job and identifying at least one dependency for the base job; executing, by the lineage relationship engine, a recursive search on the database until an origin and a destination for the base job are identified; and outputting, at the interface, the origin and the destination for the base job.”
On the other hand, in the same field of endeavor, Xia teaches further comprising: receiving, at an interface, a job query for data lineage for the job (Xia, figs. 2-3, par. [0056]-[0059], “A different user, such as inspector 205B, can communicate a data lineage query 280 for analyzing data lineage in connection with property graphs stored by the graph database module 270.” Where the communicate the data lineage query is interpreted to deliver the job query for data lineage for the job therefore the job query for data lineage for the job is inherent to receive the data lineage query. Further, “The data lineage query 280 is received by the query translation module 325. The query translation module 325 includes suitable interfaces, circuitry, and/or code configured to perform translation of the lineage query 280 from a data query language to a graph query language (e.g., Gremlin or Cypher) using graph query algorithms 330.”); 
identifying, by a lineage relationship engine, a base job for the job (Xia, fig. 5A, [0051], [0054], “A query is parsed and decomposed to identify stateful entities—e.g., any objects that can be created by users in a data management system, including tables (external, internal and temporal), columns, view, stored procedures, query result sets, user-defined functions (UDFs), and so forth.” Where the query is interpreted as the lineage relationship engine, and the identify stateful entities is interpreted as the base job for the job) and 
identifying at least one dependency for the base job (Xia, fig. 5A-B, par. [0062], “At operation 510, entities and data flows can be extracted from the parsed query 520. More specifically and in connection with the query 520, table HIGH-SAL-EMP and table EMPLOYEE can be extracted as entities 530 and 535, respectively.” Where the extracted as entities are interpreted as the identifying at least one dependency for the base job once the entities are found in connection with the query); 
executing, by the lineage relationship engine, a recursive search on the database until an origin and a destination for the base job are identified (Xia, fig. 6, par. [0063], “Database query 640 can be interpreted as selecting all columns from table EMPLOYEE for employees where salary is greater than $200,000 and inserting the results into a new table HIGH_SAL_EMP. The selecting and inserting function is performed by the SQL statement within the query 640 and, therefore, the SQL statement will be represented by a separate node 620. The originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively.” Where the selecting all columns from table EMPLOYEE for employees where salary is greater than $200,000 and inserting the results into a new table HIGH_SAL_EMP is interpreted as executing, by the lineage relationship engine, the recursive search on the database which is defining the originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively); and 
outputting, at the interface, the origin and the destination for the base job (Xia, fig. 6, par. [0063], the originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively displayed on the graph as a node. Where the display is outputting the representation of the originating and destination tables. See also the Abstract “A representation of the generated query graph is output based on the data lineage query.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xia that teaches graph-based query analysis for fine-grained data lineage management into the combination of Doyle that teaches managing the display of objects included in data visualizations, and Raman that teaches a data stream processing language for processing data streams received from instrumented software. Additionally, this improve business practices.
The motivation for doing so would be to have tools for representing, managing, and evaluating data lineage essential for a company (Xia par. [0004]). 

As per claim 10, Doyle, and Raman teach all the limitations as discussed in claim 9 above. 
However, it is noted that the combination of the prior art of Doyle, and Raman do not explicitly teach “further comprising: an interface; and a lineage relationship engine; wherein: the interface is configured to receive a job query for data lineage for the job; the lineage relationship engine is configured to identify a base job for the job and at least one dependency for the base job; the lineage relationship engine is configured to execute a recursive search on the attribute database until an origin and a destination for the base job are identified; and the interface is configured to output the origin and the destination for the base job.”
On the other hand, in the same field of endeavor, Xia teaches further comprising: an interface (Xia, fig. 3, par. [0057], “The subgraph receiver 305 includes suitable interfaces, circuitry, and/or code configured to perform initial processing of the query graph 260, such as node and edge detection/identification.”); and 
a lineage relationship engine (Xia, fig. 5A, [0051], [0054], “A query is parsed and decomposed to identify stateful entities—e.g., any objects that can be created by users in a data management system, including tables (external, internal and temporal), columns, view, stored procedures, query result sets, user-defined functions (UDFs), and so forth.” Where the query is interpreted as the lineage relationship engine; 
wherein: the interface is configured to receive a job query for data lineage for the job (Xia, figs. 2-3, par. [0056]-[0059], “A different user, such as inspector 205B, can communicate a data lineage query 280 for analyzing data lineage in connection with property graphs stored by the graph database module 270.” Where the communicate the data lineage query is interpreted to deliver the a job query for data lineage for the job therefore the job query for data lineage for the job is inherent to receive the data lineage query. Further, “The data lineage query 280 is received by the query translation module 325. The query translation module 325 includes suitable interfaces, circuitry, and/or code configured to perform translation of the lineage query 280 from a data query language to a graph query language (e.g., Gremlin or Cypher) using graph query algorithms 330.”); 
the lineage relationship engine is configured to identify a base job for the job (Xia, fig. 5A, [0051], [0054], “A query is parsed and decomposed to identify stateful entities—e.g., any objects that can be created by users in a data management system, including tables (external, internal and temporal), columns, view, stored procedures, query result sets, user-defined functions (UDFs), and so forth.” Where the query is interpreted as the lineage relationship engine, and the identify stateful entities is interpreted as the base job for the job) and at least one dependency for the base job (Xia, fig. 5A-B, par. [0062], “At operation 510, entities and data flows can be extracted from the parsed query 520. More specifically and in connection with the query 520, table HIGH-SAL-EMP and table EMPLOYEE can be extracted as entities 530 and 535, respectively.” Where the extracted as entities are interpreted as the identifying at least one dependency for the base job once the entities are found in connection with the query); 
the lineage relationship engine is configured to execute a recursive search on the attribute database until an origin and a destination for the base job are identified (Xia, fig. 6, par. [0063], “Database query 640 can be interpreted as selecting all columns from table EMPLOYEE for employees where salary is greater than $200,000 and inserting the results into a new table HIGH_SAL_EMP. The selecting and inserting function is performed by the SQL statement within the query 640 and, therefore, the SQL statement will be represented by a separate node 620. The originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively.” Where the selecting all columns from table EMPLOYEE for employees where salary is greater than $200,000 and inserting the results into a new table HIGH_SAL_EMP is interpreted as executing, by the lineage relationship engine, the recursive search on the database which is defining the originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively); and 
the interface is configured to output the origin and the destination for the base job (Xia, fig. 6, par. [0063], the originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively displayed on the graph as a node. Where the display is outputting the representation of the originating and destination tables. See also the Abstract “A representation of the generated query graph is output based on the data lineage query.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xia that teaches graph-based query analysis for fine-grained data lineage management into the combination of Doyle that teaches managing the display of objects included in data visualizations, and Raman that teaches a data stream processing language for processing data streams received from instrumented software. Additionally, this improve business practices.
The motivation for doing so would be to have tools for representing, managing, and evaluating data lineage essential for a company (Xia par. [0004]). 

As per claim 18, Doyle, and Raman teach all the limitations as discussed in claim 17 above. 
However, it is noted that the combination of the prior art of Doyle, and Raman do not explicitly teach “further comprising software instructions that, when executed by a processor, cause the processor to: receive a job query for data lineage for the job from an interface; identify a base job for the job and at least one dependency for the base job; execute a recursive search on the attribute database until an origin and a destination for the base job are identified; and output the origin and the destination for the base job to the interface.”
On the other hand, in the same field of endeavor, Xia teaches further comprising software instructions that, when executed by a processor, cause the processor to: receive a job query for data lineage for the job from an interface (Xia, figs. 2-3, par. [0056]-[0059], “A different user, such as inspector 205B, can communicate a data lineage query 280 for analyzing data lineage in connection with property graphs stored by the graph database module 270.” Where the communicate the data lineage query is interpreted to deliver the job query for data lineage for the job therefore the job query for data lineage for the job is inherent to receive the data lineage query. Further, “The data lineage query 280 is received by the query translation module 325. The query translation module 325 includes suitable interfaces, circuitry, and/or code configured to perform translation of the lineage query 280 from a data query language to a graph query language (e.g., Gremlin or Cypher) using graph query algorithms 330.”); 
identify a base job for the job and at least one dependency for the base job (Xia, fig. 5A, [0051], [0054], “A query is parsed and decomposed to identify stateful entities—e.g., any objects that can be created by users in a data management system, including tables (external, internal and temporal), columns, view, stored procedures, query result sets, user-defined functions (UDFs), and so forth.” Where the query is interpreted as the lineage relationship engine, and the identify stateful entities is interpreted as the base job for the job. Further, 5A-B, par. [0062], “At operation 510, entities and data flows can be extracted from the parsed query 520. More specifically and in connection with the query 520, table HIGH-SAL-EMP and table EMPLOYEE can be extracted as entities 530 and 535, respectively.” Where the extracted as entities are interpreted as the identifying at least one dependency for the base job once the entities are found in connection with the query); 
execute a recursive search on the attribute database until an origin and a destination for the base job are identified (Xia, fig. 6, par. [0063], “Database query 640 can be interpreted as selecting all columns from table EMPLOYEE for employees where salary is greater than $200,000 and inserting the results into a new table HIGH_SAL_EMP. The selecting and inserting function is performed by the SQL statement within the query 640 and, therefore, the SQL statement will be represented by a separate node 620. The originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively.” Where the selecting all columns from table EMPLOYEE for employees where salary is greater than $200,000 and inserting the results into a new table HIGH_SAL_EMP is interpreted as executing, by the lineage relationship engine, the recursive search on the database which is defining the originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively); and 
output the origin and the destination for the base job to the interface (Xia, fig. 6, par. [0063], the originating and destination tables (EMPLOYEE and HIGH_SAL_EMP) will be represented as nodes 605 and 625 respectively displayed on the graph as a node. Where the display is outputting the representation of the originating and destination tables. See also the Abstract “A representation of the generated query graph is output based on the data lineage query.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xia that teaches graph-based query analysis for fine-grained data lineage management into the combination of Doyle that teaches managing the display of objects included in data visualizations, and Raman that teaches a data stream processing language for processing data streams received from instrumented software. Additionally, this improve business practices.
The motivation for doing so would be to have tools for representing, managing, and evaluating data lineage essential for a company (Xia par. [0004]).

9.	Claims 7-8, and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Doyle et al. (US 20200334277 A1) in view of Raman et al. (US 20180011695 A1) in further view of Namarvar et al. (US 20180052897 A1).

As per claim 7, Doyle, and Raman teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior art of Doyle, and Raman do not explicitly teach “wherein the decisive logical plan comprises a plurality of stages.”
On the other hand, in the same field of endeavor, Namarvar teaches wherein the decisive logical plan comprises a plurality of stages (Namarvar, par. [0085], “Pipeline: In accordance with an embodiment, a declarative means of defining a processing pipeline, having a plurality of stages or semantic actions, each of which corresponds to a function such as, for example, one or more of filtering, joining, enriching, transforming, or fusion of an input data, for preparation as an output data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Namarvar that teaches automated mapping of data types for use with dataflow environments into the combination of Doyle that teaches managing the display of objects included in data visualizations, and Raman that teaches a data stream processing language for processing data streams received from instrumented software. Additionally, this improve business practices.
The motivation for doing so would be to improve the accuracy of the process (Namarvar par. [0225]). 

As per claim 8, Doyle, and Raman teach all the limitations as discussed in claim 7 above. 
Additionally, Namarvar teaches wherein each stage comprises a direct acyclic graph (Namarvar, fig. 22, par. [0270], “The processing order of operations in the pipeline is defined by binding the output pipeline step parameters from a preceding pipeline step to a subsequent pipeline step. In this manner, pipeline steps and the relationships between pipeline step parameters form a directed acyclic graph (DAG).”).
 
As per claim 15, Doyle, and Raman teach all the limitations as discussed in claim 9 above. 
However, it is noted that the combination of the prior art of Doyle, and Raman do not explicitly teach “wherein the decisive logical plan comprises a plurality of stages.”
On the other hand, in the same field of endeavor, Namarvar teaches wherein the decisive logical plan comprises a plurality of stages (Namarvar, par. [0085], “Pipeline: In accordance with an embodiment, a declarative means of defining a processing pipeline, having a plurality of stages or semantic actions, each of which corresponds to a function such as, for example, one or more of filtering, joining, enriching, transforming, or fusion of an input data, for preparation as an output data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Namarvar that teaches automated mapping of data types for use with dataflow environments into the combination of Doyle that teaches managing the display of objects included in data visualizations, and Raman that teaches a data stream processing language for processing data streams received from instrumented software. Additionally, this improve business practices.
The motivation for doing so would be to improve the accuracy of the process (Namarvar par. [0225]). 

As per claim 16, Doyle, and Raman teach all the limitations as discussed in claim 15 above. 
Additionally, Namarvar teaches wherein each stage comprises a direct acyclic graph (Namarvar, fig. 22, par. [0270], “The processing order of operations in the pipeline is defined by binding the output pipeline step parameters from a preceding pipeline step to a subsequent pipeline step. In this manner, pipeline steps and the relationships between pipeline step parameters form a directed acyclic graph (DAG).”).  

10.	Claims 3, 11, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Doyle et al. (US 20200334277 A1) in view of Raman et al. (US 20180011695 A1) in further view of Xia et al. (US 20200356599 A1) still in further view of Namarvar et al. (US 20180052897 A1).

As per claim 3, Doyle, Raman, and Xia teach all the limitations as discussed in claim 2 above. 
However, it is noted that the combination of the prior art of Doyle, Raman, and Xia do not explicitly teach “wherein the interface comprises a web service, a command line interface, or a database interface.”
On the other hand, in the same field of endeavor, Namarvar teaches wherein the interface comprises a web service, a command line interface, or a database interface (Namarvar, par. [0092], “A graphical user interface (UI, GUI) or studio that allows users to design, e.g., pipelines, Lambda applications.” Where the graphical user interface is interpreted as the database interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Namarvar that teaches automated mapping of data types for use with dataflow environments into the combination of Doyle that teaches managing the display of objects included in data visualizations, Raman that teaches a data stream processing language for processing data streams received from instrumented software, and Xia that teaches graph-based query analysis for fine-grained data lineage management. Additionally, this improve business practices.
The motivation for doing so would be to improve the accuracy of the process (Namarvar par. [0225]).

As per claim 11, Doyle, Raman, and Xia teach all the limitations as discussed in claim 10 above. 
However, it is noted that the combination of the prior art of Doyle, Raman, and Xia do not explicitly teach “wherein the interface comprises a web service, a command line interface, or a database interface.”
On the other hand, in the same field of endeavor, Namarvar teaches wherein the interface comprises a web service, a command line interface, or a database interface (Namarvar, par. [0092], “A graphical user interface (UI, GUI) or studio that allows users to design, e.g., pipelines, Lambda applications.” Where the graphical user interface is interpreted as the database interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Namarvar that teaches automated mapping of data types for use with dataflow environments into the combination of Doyle that teaches managing the display of objects included in data visualizations, Raman that teaches a data stream processing language for processing data streams received from instrumented software, and Xia that teaches graph-based query analysis for fine-grained data lineage management. Additionally, this improve business practices.
The motivation for doing so would be to improve the accuracy of the process (Namarvar par. [0225]). 

As per claim 19, Doyle, Raman, and Xia teach all the limitations as discussed in claim 18 above. 
However, it is noted that the combination of the prior art of Doyle, Raman, and Xia do not explicitly teach “wherein the interface comprises a web service, a command line interface, or a database interface.”
On the other hand, in the same field of endeavor, Namarvar teaches wherein the interface comprises a web service, a command line interface, or a database interface (Namarvar, par. [0092], “A graphical user interface (UI, GUI) or studio that allows users to design, e.g., pipelines, Lambda applications.” Where the graphical user interface is interpreted as the database interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Namarvar that teaches automated mapping of data types for use with dataflow environments into the combination of Doyle that teaches managing the display of objects included in data visualizations, Raman that teaches a data stream processing language for processing data streams received from instrumented software, and Xia that teaches graph-based query analysis for fine-grained data lineage management. Additionally, this improve business practices.
The motivation for doing so would be to improve the accuracy of the process (Namarvar par. [0225]). 

11.	Claims 4, 12, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Doyle et al. (US 20200334277 A1) in view of Raman et al. (US 20180011695 A1) in further view of Xia et al. (US 20200356599 A1) still in further view of Mamou et al. (US 20050262188 A1).

As per claim 4, Doyle, Raman, and Xia teach all the limitations as discussed in claim 2 above. 
However, it is noted that the combination of the prior art of Doyle, Raman, and Xia do not explicitly teach “further comprising: identifying, by an attribute traversing engine and in the database, associated attributes for the base job; and outputting, at the interface, the associated attributes for the base job.”
On the other hand, in the same field of endeavor, Mamou teaches further comprising: identifying, by an attribute traversing engine and in the database, associated attributes for the base job (Mamou, fig. 14A, par. [0238], “a directed graph that is associated with the data items to be updated may be traversed from a master physical item with the appropriate attributes and values updated.” Where the directed graph is being traverse to identify possible values associated attributes for the base job. The directed graph is inherent to be in a database); and 
outputting, at the interface, the associated attributes for the base job (Mamou, figs. 14A, 21, par. [0228], [0279], “Each data item in class 1402, which is termed an "entity" in the entity-relationship format, may represent a specific cup or specific type of cup in an inventory, and will have associated attributes which define various characteristics of the cup, with each attribute being identified by a particular attribute identifier and data value for the attribute.” Where the associated attributes are interpreted to being outputting, at the interface, the associated attributes for the base job).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mamou that teaches field of data integration systems into the combination of Doyle that teaches managing the display of objects included in data visualizations, Raman that teaches a data stream processing language for processing data streams received from instrumented software, and Xia that teaches graph-based query analysis for fine-grained data lineage management. Additionally, this improve business practices.
The motivation for doing so would be to improve deploying data integration functions for data lineage (Mamou par. [0031]). 

As per claim 12, Doyle, Raman, and Xia teach all the limitations as discussed in claim 10 above. 
However, it is noted that the combination of the prior art of Doyle, Raman, and Xia do not explicitly teach “further comprising an attribute traversing engine, wherein the attribute traversing engine is configured to identify an attribute traversing engine and in the attribute database, associated attributes for the base job; and the interface is configured to output the associated attributes for the base job.”
On the other hand, in the same field of endeavor, Mamou teaches further comprising an attribute traversing engine, wherein the attribute traversing engine is configured to identify an attribute traversing engine and in the attribute database, associated attributes for the base job (Mamou, fig. 14A, par. [0238], “a directed graph that is associated with the data items to be updated may be traversed from a master physical item with the appropriate attributes and values updated.” Where the directed graph is being traverse to identify possible values associated attributes for the base job. The directed graph is inherent to be in a database. It is inherent that an attribute traversing engine prior to be configure needs to be identified); and 
the interface is configured to output the associated attributes for the base job (Mamou, figs. 14A, 21, par. [0228], [0279], “Each data item in class 1402, which is termed an "entity" in the entity-relationship format, may represent a specific cup or specific type of cup in an inventory, and will have associated attributes which define various characteristics of the cup, with each attribute being identified by a particular attribute identifier and data value for the attribute.” Where the associated attributes are interpreted to being outputting, at the interface, the associated attributes for the base job).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mamou that teaches field of data integration systems into the combination of Doyle that teaches managing the display of objects included in data visualizations, Raman that teaches a data stream processing language for processing data streams received from instrumented software, and Xia that teaches graph-based query analysis for fine-grained data lineage management. Additionally, this improve business practices.
The motivation for doing so would be to improve deploying data integration functions for data lineage (Mamou par. [0031]). 

As per claim 20, Doyle, Raman, and Xia teach all the limitations as discussed in claim 18 above. 
However, it is noted that the combination of the prior art of Doyle, Raman, and Xia do not explicitly teach “further comprising software instructions that, when executed by a processor, cause the processor to output the attributes for the base job.”
On the other hand, in the same field of endeavor, Mamou teaches further comprising software instructions that, when executed by a processor, cause the processor to output the attributes for the base job (Mamou, figs. 14A, 21, par. [0228], [0279], “Each data item in class 1402, which is termed an "entity" in the entity-relationship format, may represent a specific cup or specific type of cup in an inventory, and will have associated attributes which define various characteristics of the cup, with each attribute being identified by a particular attribute identifier and data value for the attribute.” Where the associated attributes are interpreted to being outputting, at the interface, the associated attributes for the base job).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mamou that teaches field of data integration systems into the combination of Doyle that teaches managing the display of objects included in data visualizations, Raman that teaches a data stream processing language for processing data streams received from instrumented software, and Xia that teaches graph-based query analysis for fine-grained data lineage management. Additionally, this improve business practices.
The motivation for doing so would be to improve deploying data integration functions for data lineage (Mamou par. [0031]). 

12.	Claims 5, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Doyle et al. (US 20200334277 A1) in view of Raman et al. (US 20180011695 A1) in further view of Xia et al. (US 20200356599 A1) still in further view of Mamou et al. (US 20050262188 A1) still in further view Namarvar et al. (US 20180052897 A1).

As per claim 5, Doyle, Raman, Xia, and Mamou teach all the limitations as discussed in claim 4 above. 
However, it is noted that the combination of the prior art of Doyle, Raman, Xia, and Mamou do not explicitly teach “wherein the associated attributes comprise one or more of an attribute name, an attribute type, an attribute classification, and an attribute complexity.”
On the other hand, in the same field of endeavor, Namarvar teaches wherein the associated attributes comprise one or more of an attribute name, an attribute type, an attribute classification, and an attribute complexity (Namarvar, par. [0322]-[0323], “The data AI subsystem can process the application file to extract entity name and other shape characteristics of the entity including attribute names and data type, which the auto-map service can use in searching to find a potential candidate set for mapping.”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Namarvar that teaches automated mapping of data types for use with dataflow environments into the combination of Doyle that teaches managing the display of objects included in data visualizations, Raman that teaches a data stream processing language for processing data streams received from instrumented software, Xia that teaches graph-based query analysis for fine-grained data lineage management, and Mamou that teaches field of data integration systems. Additionally, this improve business practices.
The motivation for doing so would be to improve the accuracy of the process (Namarvar par. [0225]). 

As per claim 13, Doyle, Raman, Xia, and Mamou teach all the limitations as discussed in claim 12 above. 
However, it is noted that the combination of the prior art of Doyle, Raman, Xia, and Mamou do not explicitly teach “wherein the associated attributes comprise one or more of an attribute name, an attribute type, an attribute classification, and an attribute complexity.”
On the other hand, in the same field of endeavor, Namarvar teaches wherein the associated attributes comprise one or more of an attribute name, an attribute type, an attribute classification, and an attribute complexity (Namarvar, par. [0322]-[0323], “The data AI subsystem can process the application file to extract entity name and other shape characteristics of the entity including attribute names and data type, which the auto-map service can use in searching to find a potential candidate set for mapping.”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Namarvar that teaches automated mapping of data types for use with dataflow environments into the combination of Doyle that teaches managing the display of objects included in data visualizations, Raman that teaches a data stream processing language for processing data streams received from instrumented software, Xia that teaches graph-based query analysis for fine-grained data lineage management, and Mamou that teaches field of data integration systems. Additionally, this improve business practices.
The motivation for doing so would be to improve the accuracy of the process (Namarvar par. [0225]). 

Prior Art of Record
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran et al. (US 20190266171 A1), teaches exporting a database container from a database includes exporting database container metadata including artifact definitions in the metadata along with the actual metadata content to a database management.
Kali et al. (US 20150161214 A1), teaches detecting patterns across multiple input data streams related to one or more applications.
Bishop et al. (US 20110145383 A1), teaches monitoring and controlling large, growing and complex networks.

Response to Arguments
14.	Applicant's arguments, filed on 05/31/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 7-11), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that the combination of the prior arts of Doyle et al. (US 20200334277 A1) in view of Namarvar et al. (US 20180052897 A1) do not teach “receiving, at a lineage engine and from a listener service, a parsed or indecisive logical plan for a job; converting, by a query manager, the parsed or indecisive logical plan to a decisive logical plan;” (Applicant arguments, pages 7-11). It is respectfully submitted that the combination of the prior arts of Doyle et al. (US 20200334277 A1) and/or Namarvar et al. (US 20180052897 A1) are no longer used to teach these limitations but the newly added prior art of Raman et al. (US 20180011695 A1) teaches this limitation as shown above. Claims 1, 9, and 17 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168